Citation Nr: 0842942	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1982 to 
August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's seborrheic 
dermatitis causes exudation or itching constant, extensive 
lesion, or marked disfigurement.

2.  The evidence shows that the veteran's seborrheic 
dermatitis covers less than 5 percent of either her total 
body or the exposed areas of her body.

3.  The veteran's seborrheic dermatitis is treated with 
topical therapy and not with systemic therapy.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a skin 
condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7806 (as in effect 
prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 10 percent for seborrheic 
dermatitis under 38 C.F.R. § 4.118, DC 7806.  During the 
course of the veteran's appeal, the regulations for rating 
disabilities of the skin were revised effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All applicable 
versions of the rating criteria will be considered, but the 
new criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000.
   
Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area 
warranted a 10 percent rating; while a 30 percent rating was 
assigned for eczema with exudation or itching constant, 
extensive lesion, or marked disfigurement. 

Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), a 10 percent rating is assigned when 
a skin condition covers at least 5 percent, but less than 20 
percent, of the veteran's entire body; when a skin condition 
covers at least 5 percent, but less than 20 percent, of his 
exposed areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of less than six weeks during the past 
12-month period to treat a skin condition.

A 30 percent rating is assigned when a skin condition covers 
between 20 and 40 percent of the veteran's entire body; when 
a skin condition covers between 20 and 40 percent of his 
exposed areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period to treat a skin 
condition.  Id.  

The rating criteria also provides the flexibility to rate 
dermatitis or eczema as disfigurement of the head, face, or 
neck (DC 7800) or as scars (DCs 7801, 7802, 7803, 7804, or 
7805).  However, the medical evidence in this case fails to 
support a rating under any of these rating criteria.

The veteran testified at a hearing before the Board in June 
2007 that her skin breaks out every couple months.  She 
indicated that her hair came out in spots which would create 
bald spots and necessitated her wearing a wig.  She estimated 
that when she broke out, the rash would cover roughly half of 
her body.

The medical evidence of record consists of both VA and 
private treatment records dating from prior to the veteran's 
claim in 2002 to the present day.  The veteran has also 
undergone three VA examinations throughout the course of her 
appeal.  She has also testified before the Board and 
submitted photographs of her skin.  However, a review of the 
aforementioned evidence fails to support a rating in excess 
of 10 percent under either the regulations in effect at the 
time the veteran filed her claim, or under the revised 
regulations.   

Treatment records from February 2002 show that the veteran 
complained of her scalp itching, and the doctor noted mild 
scaling on the scalp with a few erythematous papules on the 
face, neck and shoulders.  There were also multiple 
hyperpigmented macules on the neck, and mild erythema and 
pinpoint papules on the left upper lip.

In March 2002, the veteran continued to have mild scaling on 
her scalp, and hyperpigmented macules on her face, neck and 
nasolabial folds.  In June 2002 the veteran had mild scaling 
on her scalp, and hyperpigmented macules on her face and 
neck.  In December 2002, the veteran's acne was noted to be 
better with RetinA, and the dark spots were fading.  Her 
scalp was less itchy.

In March 2003, the veteran underwent a VA examination at 
which it was noted that she was using betamethazone ointment 
and ketoconazole shampoo every other day to treat her 
seborrheic dermatitis.  The examiner stated that the most 
prominent area of involvement of the seborrheic dermatitis 
was on the veteran's scalp at the anterior hairline, which 
had a reddened base and a slight scaly white flakiness.  The  
lower face and upper back had scattered noninflamatory 
comedomes.  The diagnosis was seborrheic dermatitis of the 
scalp and acne.  

In September 2003 records, it is shown the veteran's non-
service connected acne was addressed, although scalp pruritis 
was also noted.  

In August 2004, the veteran's private doctor prescribed 
dermasmoothe, which is a corticosteroid; however, the doctor 
indicated that it was to be applied topically.  As such, it 
is not a form of systemic therapy.

In August 2004, the veteran wrote a letter asserting that her 
skin condition should be rated at 60 percent, as more than 40 
percent of her exposed areas were affected and she indicated 
that she was on constant systemic therapy of corticosteroids 
or other immunosuppressive drugs for the past 12 months.  She 
also argued that she met the criteria for either a 30 or 50 
percent rating under the regulations in effect at the time 
she filed her claim, based on the VA treatment records and on 
the pictures that she submitted.

The veteran underwent a VA examination in April 2005 at which 
it was noted that she had been on numerous medications and 
was currently using ketoconazole shampoo once a week.  She 
was also using triamcinolone for her face.  The examiner 
indicated that the veteran had hypochromic discolorations of 
the skin, some pruritus of the scalp, and erythema around the 
nose.  However, no facial rash was noted.  The examiner 
stated that the veteran had seborrheic dermatitis on her 
scalp that was mostly residuals.  She had hypochromic 
discoloration but no erythema or scaling presently.  It was 
noted that the veteran was also showing several other skin 
conditions that were not related to seborrheic dermatitis 
(mainly acne on the back and neck).  There was no seborrheic 
dermatitis at that time, and no facial scarring or 
disfigurement.  The examiner estimated that less than 4 
percent of the veteran's exposed areas were affected by the 
seborrheic dermatitis and less than 1 percent of here total 
body area was affected.

In August 2005, it was noted that the veteran had been given 
fluocinonide solution and nizoral shampoo, which she 
indicated had helped greatly.  The veteran had one 
inflammatory papule which was consistent with acne.  There 
was also some post-inflammatory hyperpimentation on the 
veteran's neck and jaw line. 

In February 2006, it was noted that the veteran's scalp was 
flaking and there was non-scarring hair thinning with some 
breakage.   

In December 2006, the veteran was using nizoral shampoo and 
clobetasol solution, as well as Vaseline on the dry area 
around her head. The veteran reported that her eczema was 
controlled.   It was noted that the veteran's scalp was 
flaking and there was non-scarring hair thinning such that 
the veteran was wearing a hairpiece.  Desonide ointment was 
prescribed in place of Vaseline. 

The veteran had another dermatology consult in April 2007 at 
which it was noted that her post inflammatory 
hyperpigmentation was almost gone using hydroquinone.  The 
veteran had white debris that was consistent with seborrheic 
dermatitis which had improved.  

In November 2007, the veteran was reported to be doing much 
better using nizoral with selsun.  The veteran wore a wig, 
but there was no thinning or hair loss noted and there was no 
scaling or erythema of the scalp, which the doctor stated 
looked normal.

The veteran underwent a VA examination in January 2008.  The 
examiner indicated that the veteran had pimples with pus on 
her face and back, and the veteran reported that she was 
losing her hair in the frontal hair line.  The examiner 
indicated that the veteran had been using a topical 
corticosteroid for the past year (clobestasol).  The examiner 
found that less than 5 percent of the veteran's exposed areas 
were affected; and less than 5 percent of her entire body was 
affected.  The examiner stated that there was no exfoliation, 
exudation, extensive lesions, or marked disfigurement; 
although there was some itching.  He also found no evidence 
of any scalp plaques, and no ulceration, extensive 
exfoliation, crusting, repugnancy, or nervous system 
manifestations.  The examiner stated that the medication must 
be working with the veteran's seborrheic dermatitis and her 
acne, and noted only mild residuals with well-healing 
comedones on the cheeks.

As noted above, a 30 percent rating under the regulations in 
effect at the time the veteran filed her claim requires 
exudation or itching constant, extensive lesion, or marked 
disfigurement.  

However, at the veteran's most recent examination, the 
examiner specifically found no evidence of exudation, 
extensive lesion, or marked disfigurement.  While the 
evidence (including the 2008 VA examination) does reveal 
periodic complaints of itching, the criteria for a 10 percent 
rating under the regulations in effect at the time the 
veteran filed her claim also contemplate some itching.  To 
merit a 30 percent rating, constant itching must be shown, 
and the evidence in this case fails to show constant itching.  
For example, in December 2002, it was noted that the 
veteran's scalp was less itchy with her treatment.  
Similarly, at the 2008 VA examination the examiner noted only 
some itching, which falls short of the constant itching that 
is required for a higher rating.

As such, the evidence fails to show that the veteran's 
seborrheic dermatitis merits a rating in excess of 10 percent 
under the regulations in effect at the time the veteran filed 
her claim.

The evidence also fails to show that a higher rating is 
warranted under the revised regulations.  

The veteran testified that up to 40 percent of her exposed 
areas were affected, and a lay person is considered competent 
to report observable symptomatology of an injury or illness.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, 
competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
this case, while the veteran has alleged that 40 percent of 
her exposed areas were impacted, the objective medical 
evidence fails to support such as assertion.  In April 2005, 
the examiner estimated that less than 4 percent of the 
veteran's exposed areas were affected by the seborrheic 
dermatitis and less than 1 percent of here total body area; 
and in January 2008, the examiner found that less than 5 
percent of the veteran's exposed areas were affected; and 
less than 5 percent of her entire body was affected.  
Comparing the findings of two VA examiners with the statement 
of the veteran, the Board finds that the examiners' 
statements are consistent in that both find less than 5 
percent of the veteran's body or exposed areas were affected 
by her seborrheic dermatitis.  Likewise, they come from 
trained professionals.  Conversely, the veteran, untrained in 
medicine, suggested that 40 percent was affected.  Given that 
this estimate is well out of line with the two others, and 
the source of the estimates, the medical examiners' 
observations will be afforded more weight.

As such, the objective evidence fails to show that the 
veteran's seborrheic dermatitis covers between 20 and 40 
percent of either her entire body or of her exposed areas.

The veteran has also asserted that a higher rating is 
warranted on account of her use of corticosteroids.  However, 
the medical evidence fails to support this assertion.  The 
Board remanded the veteran's claim to examine this precise 
question; and the VA examiner in January 2008 reviewed the 
veteran's medication to determine whether treatment of her 
seborrheic dermatitis required the use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
However, while the veteran has used corticosteroids, 
treatment of her seborrheic dermatitis does not require 
systemic therapy.  Rather, all of the medication that is 
prescribed to treat her skin condition is topical therapy.  
As such, the veteran fails to meet the criteria for a higher 
rating under the revised regulations.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  There is 
no evidence or allegation in this case that treatment of the 
veteran's seborrheic dermatitis has required any 
hospitalization.  The veteran has argued that this skin 
condition impacts her employment in that she interacts with 
the public as part of her job and is embarrassed because of 
the skin condition on her face.  However, some interference 
with employment is contemplated in assigning a 10 percent 
rating; and furthermore, the evidence fails to show that the 
veteran's case of seborrheic dermatitis is exceptional.  As 
such, an extraschedular rating is not warranted.

As the evidence fails to show that a rating in excess of 10 
percent is warranted for the veteran's seborrheic dermatitis, 
the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, the veteran was not actually sent a 
letter regarding the Pelegrini II or Vazquez requirements.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication.  While 
the veteran was not sent an actual letter, the veteran 
indicated in June 2002 that she had been informed of the 
information and evidence that she was to provide to VA and of 
the information and evidence that VA would attempt to obtain.  
The veteran also indicated that she did not have any 
additional evidence to provide other than that which had 
already been provided.  

Furthermore, the veteran is a VA employee; and through the 
course of her appeal, she has provided reasoned arguments 
accompanied by topical VA and private treatment records, 
thereby demonstrating that she is well aware of what is 
necessary to succeed in her claims.  The veteran has also 
undergone three VA examinations of her skin.  Furthermore, 
she was also provided with the applicable rating criteria 
under both the old and revised rating standards by the 
statement of the case in June 2004.  The veteran also 
submitted a statement with her substantive appeal addressing 
the impact of her skin condition on her employment and daily 
life, and testified at a hearing before the Board about those 
issues as well.  She is also represented by a service 
organization.

Therefore, it is apparent that the veteran was well aware of 
the Pelegrini II and Vazquez elements, and further notice 
would be superfluous.  Moreover, it appears the development 
of the record is complete as to the issues decided herein, 
and in light of the denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


ORDER

A rating in excess of 10 percent for seborrheic dermatitis is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


